 287305 NLRB No. 30COMTEL SYSTEMS TECHNOLOGY1The parties stipulated further that employees of the employer-members are trained primarily on the job; the employers maintain a
repeat business with customers, often providing maintenance services
on the systems they install; and NESTU does not refer employees
or operate a hiring hall and neither did the union with which
NCESCA previously had had a bargaining relationship.2All dates are in 1988.3The last collective-bargaining agreement between NCESCA andLocal 202 expired on May 31. The unit in question is composed of
low-voltage technicians.4Local 202 subsequently merged with International Brotherhoodof Electrical Workers, Local 617, the Intervenor.5One of the three authorization forms signed on May 24 was ad-mitted into evidence and two were rejected. By way of proffers thatwere similarly rejected, counsel for NCESCA read the signatures and
dates that appear thereon. The form that was admitted was allowed
in because it was used to refresh the recollection of witnesses with
respect to the sequence of events surrounding the creation of
NESTU and the ratification of the NCESCA-NESTU agreement. Al-
though excluded on other grounds, the authenticity of the other two
forms was not questioned by the judge or the parties.6The bargaining authorization executed by Hintz, Comtel's presi-dent, is captioned ``General Assent and Bargaining Authorization''
and specifically authorizes NCESCA to bargain with NESTU on
Comtel's behalf.7NESTU's financial secretary, Mark Day, testified that in theweek prior to the commencement of negotiations, he had three or
four telephone conversations with Kirkland in which he and
Kirkland compared each employer-member's employee complement
with the running tally Day was keeping of the number of employees
from whom NESTU had obtained authorizations. Day further testi-
fied that he told Kirkland in one of these conversations that NESTU
had secured authorizations from four Comtel employees, a claim not
otherwise supported in this record.8The revised contract was initially ratified by employees in themultiemployer group on a shop-by-shop basis on June 6, but no re-
sponse was received from the Comtel employees during the course
of this vote. After the initial ratification, Comtel employees com-
plained that they had not been afforded an opportunity to vote on
the contract. A meeting was conducted on June 9 to allow for their
vote, and the contract was then reratified.9Employee Michael DiPasquale's authorization form is dated June6, but he testified uncontrovertedly that that date is incorrect and that
he signed the form on June 9 or 10, after the newly negotiated con-
tract between NCESCA and NESTU was ratified. We note that the
date which appears on this authorization card is subsequent to the
dates NCESCA recognized NESTU and commenced bargaining with
that union. Even had DiPasquale's authorization card been signed on
June 6, the outcome of this case would not be affected, as explained
below.Comtel Systems Technology, Inc., Petitioner andNational Electronic Systems Technicians Union
and Northern California Electronics Systems
Contractors Association and International
Brotherhood of Electrical Workers, Local 617,
AFL±CIO, Intervenor. Case 20±RM±2710September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn July 27, 1989, a three-member panel of the Na-tional Labor Relations Board granted Comtel's request
for review of the determination by the Regional Direc-
tor for Region 20 that Comtel's petition for an election
among its technicians is barred by the contract between
the Northern California Electronics Systems Contrac-
tors Association (NCESCA), of which Comtel is a
member, and the National Electronics Systems Techni-
cians Union (NESTU). Thereafter, Comtel and
NCESCA filed briefs with the Board.The Board has considered the record in light of therequest for review and briefs and has decided to re-
verse the Regional Director's decision, reinstate the
election petition, and remand the case to the Regional
Director for further processing.I. FACTSThe parties stipulated at a hearing conducted in thiscase, that Comtel is a construction industry employer
engaged in the installation of low-voltage electrical
systems. Its work force, like that of the other em-
ployer-members of NCESCA, is a permanent and sta-
ble one1Until May 31, 1988,2Comtel had been partyto numerous successive collective-bargaining agree-
ments with International Brotherhood of Electrical
Workers, Local 202 through its membership in the em-
ployer association NCESCA3For reasons not relatedto the issues in this case, employees who had been
represented by Local 202 decided to form a new
union, and on May 24 they created NESTU4On thatdate, three of Comtel's six technicians signed forms
authorizing NESTU to represent them.5On May 25, NESTU demanded bargaining withNCESCA, stating that it represented a majority of the
employer-members' employees and other former Local
202 members. NESTU reduced its claim of majority
representation to writing on May 26 at the request of
NCESCA President Dale Kirkland, and Kirkland in
turn, on May 27, secured bargaining authorizations
from 13 employer-members, including Comtel6At thefirst bargaining session, also on May 27, NESTU At-
torney Robert Hooy explained that the Union had se-
cured 115 representation authorizations from employ-ees. Of that number, 70 were obtained from employees
of NCESCA members who employed an aggregate of
approximately 110 employees covered by the expiring
collective-bargaining agreement between NCESCA and
Local 202 (including 3 of the 6 Comtel employees).
The remainder of the cards signed were from Local
202 members whose employers were not NCESCA
members7A contract was then negotiated betweenNCESCA and NESTU, but was rejected by the em-
ployees on May 31. A revised contract was ratified by
employees in early June8A fourth Comtel techniciansigned a NESTU representation authorization form
after this contract had been ratified9The revised con-tract was executed by NCESCA and NESTU on June
12. On October 11, Comtel filed the election petition
giving rise to the instant proceedings. 288DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
II. CONTENTIONSOFTHEPARTIES
Comtel and the Intervenor contend that an 8(f) rela-tionship exists between NCESCA and NESTU as to all
employees covered by this multiemployer contract, and
that under the principles enunciated in John Deklewa& Sons, 282 NLRB 1375 (1987), Comtel is privilegedto petition for an election to determine whether
NESTU represents a majority of its employees. Alter-
natively, they contend that regardless of the nature of
the relationship between NCESCA and NESTU,
Comtel employees in particular are represented only
under an 8(f) relationship because no showing has
been made that NESTU represented a majority of
Comtel employees at the time recognition was granted.
Accordingly, under Deklewa principles, they argue, theRM petition should be processed to an election among
the Comtel employees in a single-employer unit.NCESCA contends that a 9(a) relationship exists be-tween the parties, and that the collective-bargaining
agreement executed June 12 is a bar to an election. In
addition, NCESCA contends that the unit covered by
Comtel's RM-petition (i.e., Comtel technicians) is in-
appropriate and that the appropriate unit for purposesof any election is the multiemployer unit.III. DISCUSSIONFor purposes of the issue we find dispositive of thiscase, we assume, without deciding, that the construc-
tion industry multiemployer association, NCESCA, and
the union, NESTU, formed a collective-bargaining re-
lationship under Section 9(a) of the Act, when
NCESCA granted NESTU's request for recognition as
the 9(a) exclusive bargaining representative. As set out
above, NCESCA granted that recognition on the basis
of NESTU's representation that it had secured author-
ization cards from a majority of the employees in the
overall unit made up of the technician employees of
the 13 employer-members of NCESCA. Under familiar
contract bar rules, a collective-bargaining agreement
executed in the context of a 9(a) relationship will ordi-
narily bar an election in the unit covered by the agree-
ment during its term for a period not to exceed 3
years. General Cable Corp., 139 NLRB 1123 (1962).The question presented is whether, in the construc-tion industry, such an agreement will bar an election
in a unit consisting of the employees of an individual
employer-member of the multiemployer association if
it is not established that a majority of that employer's
employees in the classification covered by the agree-
ment had expressed a desire for union representation at
the time recognition was extended by the multiem-
ployer association. For reasons set forth below, we find
no contract bar in those circumstances, and we find
that the individual employer's employees are not
merged into the multiemployer unit so as to make
them an inappropriate unit for an election. Accord-ingly, we find that the NCESCA-NESTU collective-bargaining agreement is not a bar to the RM-petition
filed by Comtel, and that the single-employer unit of
Comtel technicians is an appropriate unit for purposes
of the petitioned-for election.A. Applicable PrinciplesBecause this case arises in the construction industry,we must consider the special provisions governing bar-
gaining relationships in that industry set out in Section
8(f) of the Act, and the Board's modification, in JohnDeklewa & Sons, supra, of its earlier views concerninghow relationships normally governed by Section 8(f)
might be converted to, or initially established as, col-
lective-bargaining relationships governed instead by
Section 9(a). In particular, we focus on the establish-
ment of 9(a) relationships between unions and indi-
vidual members of construction industry multiemployer
associations.Both before and after the issuance of Deklewa, con-struction industry employers have been free to enter
into collective-bargaining agreements with unions
without regard to whether a majority of their employ-
ees wanted union representation or whether the em-
ployers even had employees at the time they entered
the agreements. Before Deklewa, employers could law-fully repudiate such 8(f) agreements at any time, and,
pursuant to the second proviso of Section 8(f), such
agreements would ``not be a bar'' to election petitions
filed under Section 9(c) or (e) of the Act by employ-
ees, employers, or unions. Deklewa, 282 NLRB at1378. A construction industry bargaining relationship
could, however, be found to have ``converted'' to a
9(a) relationship on such grounds as a showing that a
majority of the unit employees belonged to the union
or that the agreement contained an enforced union-se-
curity clause. Id. and cases there cited. Once conver-
sion occurred, any existing agreement or any agree-
ment thereafter executed (if loss of union majority
were not shown in the interim) acquired full 9(a) sta-
tus. Id. at 1379. It would therefore logically bar elec-
tion petitions under ordinary contract-bar principles.With respect to multiemployer associations, the sta-tus of the collective-bargaining relationship between
the association and the union governed the relationship
between an individual employer-member and its em-
ployees. Thus, if a single employer joined an associa-
tion that had a 9(a) relationship with a union and
adopted the agreement, that employer was deemed to
have a 9(a) relationship and the employer's employees
were considered to have merged into the larger unit.
Id., citing Amado Electric, 238 NLRB 37 (1978); andAuthorized Air Conditioning Co., 236 NLRB 131(1978). Moreover, in both Amado and Authorized AirConditioning, the Board stated that the employees ofthe individual employer could be merged into a multi- 289COMTEL SYSTEMS TECHNOLOGY10As the Deklewa Board further noted, the court of appeals thatenforced the order in Authorized Air Conditioning, specifically reliedon evidence of majority support in the smaller unit in concluding
that the employees had been merged into the multiemployer unit. Id.,
citing Authorized Air Conditioning Co. v. NLRB, 606 F.2d 899, 905±906 (9th Cir. 1979).11See Alton-Wood River Building Trades Council (Kapp-EvansConstruction), 144 NLRB 260 (1963). There, in ruling on a defenseto an 8(b)(7)(A) picketing charge, the Board noted that the employer
picketed by the respondent union would probably have violated Sec.
8(a)(2) of the Act through its act of binding its unconsenting em-
ployees to representation as part of a multiemployer unit in which
another union was recognized, except that the 8(f) construction in-
dustry exemption permitted such voluntary recognition without re-
gard to employee choice. Id. at 262±263. The Board then noted the
8(f) safeguard that the multiemployer agreement would ``not be a
bar to a petition filed under Section 9(c).'' Id. at 262±263. Because
a question concerning representation could thus be raised regarding
the individual employer's employees, notwithstanding the existence
of the multiemployer collective-bargaining agreement with an incum-Continuedemployer unit operating under Section 9(a) without re-gard to whether a majority of that employer's employ-
ees supported the union at the time the employer
joined the multiemployer association and became
bound by its agreement. Amado, supra at 37 fn. 1; Au-thorized Air Conditioning, supra at 131 fn. 2. InDeklewa, however, the Board noted that the law wasnot entirely certain on this point, because the presence
of evidence of majority union support among the sin-
gle employer's employees in both cases meant that the
Board's statements could be considered dictum. 282
NLRB at 1379 fn. 14.10In any event, as noted above, the Board in Deklewaannounced a new construction of the law governing
construction industry bargaining relationships. Among
other holdings, it stated that employersÐwhether bar-
gaining on an individual basis or as members of a mul-
tiemployer associationÐwould no longer be free to re-
pudiate 8(f) agreements during their term. Id. at 1385.
As specified in the second 8(f) proviso, however, the
agreements would still not bar petitions for elections,
including elections conducted pursuant to an ``RM pe-
tition'' filed by an employer; and an RM petition could
be filed by an employer without the necessity of show-
ing ``objective considerations'' for believing that ma-
jority support for the union did not exist. Id. at 1385
& fn. 42. The employer's demonstration that it had
signed an 8(f) agreement would be sufficient to sup-
port such a petition; and, in the construction industry,
it would be presumed, until shown otherwise, that a
collective-bargaining relationship was 8(f) rather than
9(a). Id. at 1385 & fns. 41 and 42. Accord: J & R Tile,291 NLRB 1034, 1036 (1988). A bargaining agree-
ment entered into as an 8(f) agreement would continue
to be regarded as such regardless of whether a majority
of the employees had become union members in the
interim, because the Board in Deklewa also overruledits so-called conversion doctrine. Id. at 1385, 1386.With regard to the determination of an appropriateunit in which to conduct an election, the Board held
that ``single employer units will normally be appro-
priate'' (id. at 1385). Most signficantly for purposes of
this case, the Board overruled Authorized Air Condi-tioning and its progeny (id. at 1384), and ``reject[ed]the so-called merger doctrine's applicability to [Sec-
tion] 8(f) cases.'' Id. 1385 at fn. 42. Specifically, it
held that ``the employees of a single employer cannot
be precluded from expressing their representational de-
sires simply because their employer has joined a multi-
employer association.'' Id.In our view, it is consistent with the foregoing prin-ciples and with the Board's overruling of AuthorizedAir Conditioning, to hold that an employer that hasdesignated a multiemployer association as its collec-
tive-bargaining representative will be bound by any
agreement reached by that association, but the agree-
ment will not be binding as anything other than an 8(f)
agreement in the absence of a showing that a majority
of the employees in the employer's covered work force
had manifested their support for the union before the
employer became bound by the agreement. Therefore,
the individual employer's covered employees remain
an appropriate unit for an 8(f) proviso election, and the
agreement does not bar an election in that unit on a
petition (including an RM petition) filed under Section
9(c) or (e).Finally, we note that this resolution of the issue isnotÐas NCESCA contendsÐinconsistent with the
statements in Deklewa that the ``normal presumptions''of majority status will ``flow from voluntary recogni-
tion accorded to a union by the employer of a stable
work force where that recognition is based on a clear
showing of majority support among the ... employ-

ees'' and that unions seeking recognition from such
employers in the construction industry will not have
``a less favored status'' than those seeking recognition
from employers outside of that industry. Id. at 1387 fn.
53. If an employer outside the construction industry
joined a multiemployer association and became bound
to an agreement negotiated by that association, that
agreement would be vulnerable to an 8(a)(2) charge
filed within 6 months of the employer's action if a ma-
jority of the individual employer's employees had not
manifested their support of the union prior to the em-
ployer's adoption of the agreement. Mohawk BusinessMachines Corp., 116 NLRB 248 (1956). Constructionindustry employers are, of course, immune to such pre-
mature recognition challenges by virtue of Section 8(f),
which permits the execution of agreements without re-
gard to majority support. The second 8(f) proviso al-
lowing for elections without regard to contract bar is
a limited analogue to the unfair labor practice chal-
lenge available outside the construction industry.11 290DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
bent union, the Board held that the picketing union did not violateSec. 8(b)(7)(A), which proscribes picketing ``where the employer
has lawfully recognized ... any other labor organization and a

question concerning representation cannot be raised under section
9(c) of this Act.''12We recognize, as our dissenting colleague points out, that a non-construction-industry employer who voluntarily recognizes a union,
subsequently reneges, and then defends against an 8(a)(5) charge by
contending that the union lacked a majority at the time of recogni-
tion has an initial burden of proof on the question of majority status.
Royal Coach Lines, 282 NLRB 1037 & fn. 2 (1987), enf. denied onfactual grounds 838 F.2d 47 (2d Cir. 1988). Moisi & Son Trucking,197 NLRB 198 fn. 2 (1972). But those cases did not involve rec-
ognition through a multiemployer association. Further, because they
did not involve construction industry employers, there could be no
ambiguity concerning the nature of the recognition the employer had
initially agreed to extend. In this regard, we note that the NCESCA
bargaining authorization document executed by Comtel's president
does not allude to the type of relationship in which bargaining was
to take place, nor does the 1988±1990 agreement expressly state
whether it is 8(f) or 9(a). Cf. Best Plumbing Co., 283 NLRB 1167fn. 2, 1170 (1987) (clear and unequivocal evidence required to show
employer assent to group bargaining).In any event, we note that evidence was proffered concerning au-thorization cards signed by Comtel employees, and our dissenting
colleague agrees that NESTU did not have a card majority among
Comtel employees at the time of recognition by NCESCA. We also
note that, in its brief to the Board, NCESCA simply relies on the
evidence of union majority within the larger multiemployer unit.13The petition was filed approximately 5-1/2 months after recogni-tion was extended. We do not pass on whether a different result
would have obtained if the petition had been filed later or under a
succeeding contract.14Those principles are also not inapposite simply because an RMpetition, rather than an RC petition, is presented here. Comtel's peti-
tion legitimately raises a question whether there was majority sup-
port for NESTU before the attempt to sweep the employees under
the coverage of a binding 9(a) multiemployer agreement; and if there
is now a majority in favor of such representation, that choice can
be vindicated in the election pursuant to the RM petition.Our dissenting colleague makes the observation that if NESTU hadpetitioned for an election in the existing multiemployer unit, the
Board would have proceeded with an election in that unit and, if
NESTU had won, would have included Comtel's employees in that
unit even if they had voted against union representation. Because the
scenario posed by our colleague is not presented in this case, we
need not reach this issue.Therefore, when, as here, (1) a union seeks full 9(a)status as the exclusive bargaining representative of em-
ployees in a multiemployer unit, and the multiem-
ployer group voluntarily extends such recognition, (2)
within a reasonable time after such recognition is ex-
tended, a question is raised about the existence of ma-
jority support among the employees of a member em-
ployer at the time the association granted recognition,
and (3) the record fails to show that a majority of the
single employer's employees supported the union at
that time,12we conclude that allowing an election inwhich the views of the single employer's employees
can be ascertained before they are merged into the
larger unit is a reasonable means of striking a ``bal-
ance between the legitimate and often conflicting con-
gressionally expressed policies embodied in Section
8(f) and the Act as a whole.'' Deklewa, supra, 282NLRB at 1385.Our dissenting colleague apparently does not takeissue with the principles we are applying here with re-
spect to cases not involving initial recognition. Thus,
we assume, he would reach a different result if
Comtel, instead of becoming a member of the multi-
employer group in its initial formation, had joined at
some later stage, after NCESCA had already estab-
lished a 9(a) relationship with NESTU. We fail to see
a principled basis for the distinction. We believe that
the circumstances of this case are plainly within the ra-
tionale of Deklewa for rejecting the merger doctrinewith respect to construction industry employers and the
rationale of Mohawk Business Machines, supra, forfinding that an employer outside the construction in-dustry violates Section 8(a)(2) if it seeks to include itsemployees in a multiemployer unit without majority
support among those employees. In Deklewa the Boardexplained, albeit in dictum (282 NLRB at 1385 fn. 42):In [the construction] industry the merger doctrinecan operate to bind a single employer and its em-
ployees to full 9(a) status without providing the
employees any opportunity to express their rep-
resentational preferences because Sec. 8(f) elimi-
nates majority status as a prerequisite for signing
a contract. ... [W]e do not imply that multiem-

ployer associations and multiemployer bargaining
are no longer appropriate in the construction in-
dustry. Rather, we hold that the employees of a
single employer cannot be precluded from ex-
pressing their representational desires simply be-
cause their employer has joined a multiemployer
association.Similarly, in Mohawk Business Machines, the Boardstated simply that an employer cannot ``unilaterally
and without the express or implied consent of the em-
ployees bind them to representation in a multiemployer
unit.'' 116 NLRB at 249. The concerns expressed for
employee choice in each case were not described as
concerns which would logically attach only to the
binding of employees into an established multiem-
ployer unit, as opposed to one that was being initially
formed. Furthermore, in neither situation is the stabil-
ity of a long-established bargaining relationship threat-
ened by allowing the employees of the individual em-
ployer to express their views through a Board election.
In the cases in which our dissenting colleague would
agree that an election is permissible, the individual em-
ployer is a newcomer to an established multiemployer
unit. In cases such as the present one, the multiem-
ployer unit had barely begun its existence before the
filing of the individual employer's petition challenging
the inclusion of its employees.13Hence, we reject theview that the principles we apply here are inapposite
because the case involves initial recognition.14 291COMTEL SYSTEMS TECHNOLOGY15Since NESTU did not achieve majority support among theComtel employees prior to Comtel's assent to the multiemployer
agreement, we need not reach the issue of whether NESTU must
demonstrate its majority support to Comtel before a 9(a) status canattach.1All dates are in 1988 unless otherwise noted.2NESTU also said it had 45 cards from employees who workedfor non-Association employers.B. The Effect of the Multiemployer Agreementonthe Petition for an Election in the Unit of
ComtelTechnicians
Comtel's formation of a relationship with NESTUessentially involves an initial recognition situation,
since there is no contention that either NESTU or the
Intervenor, Local 617, is a successor to the previously
recognized Local 202 under ``continuity of representa-
tion'' principles. Cf. Western Commercial Transport,Inc., 288 NLRB 214 (1988). It is undisputed thatComtel is a construction industry employer and the
employees who would be covered by the collective-
bargaining agreement are construction industry em-
ployees. The Comtel-NESTU relationship is therefore
presumptively an 8(f) relationship.For the reasons stated in section A, above, assumingarguendo that a 9(a) relationship arose between
NCESCA and NESTU, Comtel's act of joining
NCESCA and assenting to the multiemployer agree-
ment did not make it subject to a 9(a) relationship with
NESTU and did not merge its employees into the larg-
er unit unless majority support among the Comtel em-
ployees was manifested prior to that assent.15Asshown in our recitation of the facts (part I, above),
only three of Comtel's six employees had signed
NESTU authorizations prior to May 27, when
NCESCA extended 9(a) recognition to NESTU on the
basis of the asserted majority in the overall multiem-
ployer unit. The day on which NCESCA stated it was
granting 9(a) recognition was the critical dayÐeither
the Comtel unit was merged into the multiemployer
unit in a 9(a) bargaining relationship at that time or itremained subject to the normal presumption of 8(f) sta-
tus for construction industry bargaining relationships.
Events occurring after that date (such as a fourth
Comtel employee's signing a NESTU card after a mul-
tiemployer contract had been executed and ratified)
cannot operate nunc pro tunc to transform cir-
cumstances as they existed before.In sum, given the overruling of Authorized Air Con-ditioning in Deklewa, if a labor organization desires toachieve status as a 9(a) representative of employees of
employers in a construction industry multiemployer
assocationÐand therefore eliminate the potential for
8(f) proviso elections that would test its majority dur-
ing a contract's termÐit must have the manifest sup-
port of a majority of the employees of any individual
employer whose employees it seeks to merge into the
unit under a 9(a) agreement. NESTU did not have ma-
jority support among the Comtel technicians when the
events asserted to create the 9(a) NCESCA-NESTU re-lationship occurred, so when Comtel filed its RM peti-tion, it was doing so as an employer bound by an 8(f)
agreement filing for an election in an appropriate sin-
gle-employer unit. The agreement therefore did not
constitute a bar to the election. Inasmuch as the peti-
tion was properly filed, we shall remand this case to
the Regional Director for further processing of the pe-
tition.ORDERIt is ordered that the petition is reinstated and thatthis proceeding be remanded to the Regional Director
for Region 20 for action consistent with this Decision
and Order.MEMBERDEVANEY, dissenting.The Employer, Comtel, is in the construction indus-try. Comtel filed an RM petition for an election in a
unit limited to Comtel's employees. The Regional Di-
rector found that the National Electronic Systems
Technicians Union (NESTU) had a 9(a) relationship
with the multiemployer group of which Comtel was a
part and that the bargaining agreement between
NESTU and the Northern California Electronics Sys-
tem Contractors Association (the Association) barred
Comtel's petition. Thus, the Regional Director dis-
missed the petition. Contrary to the majority I would
affirm the Regional Director's dismissal. Because I be-
lieve the majority's decision undermines voluntary 9(a)
recognition and seriously erodes the viability of multi-
employer units, I dissent at some length.For 30 years prior to May 19881employees wererepresented by IBEW Local 202. Since the early 1970s
IBEW bargained with the Association. In April and
May IBEW Local 202 members formed a new unionÐ
NESTU.After obtaining authorization cards from 115 techni-cians present at a meeting, NESTU requested that the
Association recognize it as the representative of the
multiemployer group's employees. After learning from
its members that NESTU represented a majority of
their employees and after NESTU certified in writing
that it possessed a card majority, the Association rec-
ognized NESTU. NESTU also informed the Associa-
tion's bargaining committee that it had 70 cards from
the 110 employees working for employer members of
the Association2Apparently the Association neverasked to examine the cards, and NESTU never showed
the Association the cards. NESTU did not at that time
have a card majority among Comtel's own employees.
There is no dispute, however, that Comtel was then amember of the multiemployer group. 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3John Deklewa & Sons, 282 NLRB 1375, 1387 fn. 53 (1987).4Requests can take many forms. The request must be as a major-ity representative. Recognition granted because of 8(b)(7)(C) pick-
eting is suspect.5This can be done on the basis of a card check, a poll, or theunion's assertion it represents a majority.6Voluntary units, as with stipulated units, need not conform towhat the Board would find appropriate. An employer who volun-
tarily recognizes a minority union is subject for 6 months to an
8(a)(2) charge. Also, an employer who reneges on voluntary recogni-
tion can defend against an 8(a)(5) charge by proving that the union
did not represent a majority at the time recognition was conferred,
but it is the employer's burden of proof. Royal Coach Lines, 282NLRB 1037 (1987), enf. denied 838 F.2d 47 (2d Cir. 1988). (Thecourt disagreed on the facts, not on the law. The court ably discusses
the shifting burdens.) Moisi & Son Trucking, 197 NLRB 198 fn. 2(1972).7Deklewa presumes an agreement in the construction industry isan 8(f) agreement (supra at 1385 fn. 41).8J & R Tile, 291 NLRB 1034, 1036 (1988). ``[A]bsent a Board-conducted election, the Board will require positive evidence that the
union sought and the employer extended recognition to a union as
the 9(a) representative of its employees before concluding that the
relationship between the parties is 9(a) and not 8(f).''9In 1938 the Board upheld the validity of multiemployer units.Shipowners' Assn. of the Pacific Coast, 7 NLRB 1002. During thedebate on the 1947 amendments, attempts to prohibit and limit mul-
tiemployer units failed. In NLRB v. Teamsters Local 449 (BuffaloLinen), 353 U.S. 87, 94±96 (1957), the Court upheld the Board'spractice of certifying multiemployer units.10In 1888 the Associated Manufacturers of Pressed Glassware wasformed to bargain with the Flint Glass Workers' Union. G. Somers,
Pressures on an Employers' Association in Collective Bargaining, 6Ind. & Lab. Rel. Rev. 557, 559 (1953). Multiemployer bargainingOn May 31 NESTU members rejected a tentativebargaining agreement. After modifications were made
on June 6, the agreement was submitted to unit em-
ployees on a shop-by-shop basis. A majority of unit
employees approved the modified agreement, but
Comtel's employees did not respond. NESTU sub-
mitted the modified agreement for ratification at the
June 9 general membership meeting. The agreement
was unanimously ratified by those present, including
Comtel employees. Subsequently, the agreement was
unanimously ratified by the multiemployer group. The
contract was effective from June 1, 1988, through May
31, 1990.I would affirm the Regional Director's decision thatNESTU was voluntarily recognized as the 9(a) rep-
resentative of the employees in the multiemployer unit.
Although the majority's decision does not turn on what
it takes to show voluntary 9(a) recognition in the con-
struction industry, the decision, in my opinion, under-
mines such voluntary recognition. I would, so far as
practicable, treat voluntary recognition in the construc-
tion industry the same as in any other industry.
Deklewa, footnote 53, states,We do not mean to suggest that the normal pre-sumptions would not flow from voluntary rec-
ognition accorded to a union by the employer of
a stable work force where that recognition is
based on a clear showing of majority support
among the unit employees, e.g., a valid card ma-
jority. Island Construction Co., 135 NLRB 13(1962). That is, nothing in this opinion is meant
to suggest that unions have less favored status
with respect to construction industry employers
than they possess with respect to those outside the
construction industry.3The first sentence permits voluntary 9(a) recognition.
The second suggests the standard should be the same
as that in the nonconstruction industries.In nonconstruction industries valid voluntary rec-ognition has three primary requirements: (1) The union
must request recognition as a majority representative4(2) The employer must accept the union as the major-
ity representative5(3) Recognition must be in a lawfulunit.6Because Section 8(f) permits lawful voluntary rec-ognition of minority unions in the construction indus-
try, voluntary 9(a), as opposed to 8(f), recognition
must be clearly shown7I would not, however, requirean actual demonstration of majority support through an
election, a card check, or a poll. Instead, I would re-
quire, just as in any other industry, evidence that the
union requested and the employer extended recognition
as the majority representative8Thus, if it is clear theparties understood they were entering into a 9(a) rela-
tionship, I would find a valid 9(a) relationship.In this case the Union certified in writing that it rep-resented a majority of the Association employers' em-
ployees and informed the Association's bargaining
committee it had cards from 70 of the 110 employees.
The Association did not recognize the Union until after
it had learned from its members that the Union rep-
resented a majority and it had received the Union's
certification. This is positive evidence that the Union
sought and the Association extended recognition to the
Union as the 9(a) representative. Thus, this case in-
volves both what is sufficient proof of majority status
for establishing voluntary 9(a) recognition in the con-
struction industry and what is the appropriate unit for
bargaining. The majority holds that this is not the ap-
propriate unit and therefore finds it unnecessary to ad-
dress the voluntary recognition issue. To the contrary,
because I believe there is sufficient proof of voluntaryrecognition in an appropriate unit here, I agree with
the Regional Director that NESTU was recognized as
the 9(a) representative of the unit employees.This case involves the viability of voluntarily recog-nized multiemployer units in the construction industry.
Contrary to the majority, I would not for the purpose
of recognition treat multiemployer units differently
from any other appropriate units. Multiemployer units
are well established in this country9They predate theAct. In fact they have been in existence for over 100
years.10The Board has directed RC elections in multi- 293COMTEL SYSTEMS TECHNOLOGYwas in general use in the anthracite coal industry by 1903. Note, S.Perlman 66 Har. L. Rev. 886 (1953). Other multiemployer bar-
gaining dates back to the early 1900s, notably in the pottery and
construction industries. F. Pierson, Multi-Employer Bargaining: Na-ture and Scope 35 (1948).11Bargaining history on the basis of an 8(f) relationship is a rel-evant, and even a determinative, factor in determining the appro-
priateness of a unit in the construction industry. P.J. Dick Con-
tracting, 290 NLRB 150 (1988). Thus, even if predecessor IBEWLocal 202 had only an 8(f) relationship with the multiemployer
group, that relationship would be sufficient to establish the appro-
priateness of the multiemployer unit.12Thus, the same result attaches to a multiemployer unit as it doesto a multiplant unit. It is the vote of the entire unit, not the voteof any constituent segment, that governs.13Pre-Deklewa the General Counsel argued that, if an employersigned an appropriate letter of assent or joined a multiemployer bar-
gaining association, its employees automatically merged and becamea part of the multiemployer unit with a 9(a) relationship even thoughthere was no evidence that the union represented any of the employ-
er's own employees. Deklewa, 282 NLRB at 1385 fn. 42, expresslyrejected the merger doctrine. Under Deklewa any such merger couldnot establish a 9(a) relationship nor prevent the testing of employee
representational desires in the single employee unit. Former Member
Dennis' concurrence in C.I.M. Mechanical Co., 275 NLRB 685(1985), rejected the merger doctrine because employees can be in-
cluded in a multiemployer unit only by their expressed or implied
consent and only a full 9(a) union can consent for employees. I do
not disagree with either of these principles. I simply find that the
merger doctrine is inapplicable.14If an unrepresented group of employees is not an accretion toa unit, the union must show that it represents a majority of the group
before the employees may lawfully be added to the unit. At least
since Deklewa, the Board has treated mergers into multiemployerunits the same as additions to other existing units.15When there is an incumbent union, the voting unit for an RMpetition must be coextensive with the existing unit. K. VanBourgondien & Sons, 294 NLRB 268 (1989). In addition, establishedbargaining units will not be disturbed where they are not repugnant
to the Act. Fraser & Johnston Co., 189 NLRB 142, 151 fn. 50(1971). Thus, there is additional reason to dismiss the petition.employer units. Employer Members of Grower-ShipperVegetable Assn., 230 NLRB 1011 (1977) (32-year bar-gaining history); Building Construction EmployersAssn., 147 NLRB 222 (1964) (residual unit of all un-represented employees of members of Lincoln Asso-
ciation, which had a history of multiemployer bar-
gaining); Alliance of Television Film Producers, 126NLRB 54 (1960) (multiemployer unit of musicians
where multiemployer unit for other employees); Cal-umet Contractors Assn., 121 NLRB 80 (1958) (multi-employer unit in existence for over 1 year); WesternAssn. of Engineers, 101 NLRB 64 (1952) (collective-bargaining history not a prerequisite for a multiem-
ployer unit as no party sought single employer units).
The Board has found multiemployer units appropriate
for RM petitions, Milwaukee Independent Meat Pack-ers Assn., 223 NLRB 922 (1976), for decertificationpetitions, Taylor Motors, 241 NLRB 711 (1979), andfor residual unit petitions, St. Luke's Hospital, 234NLRB 130 (1978) (dismissing petition as not coexten-
sive with multiemployer unit of represented techni-
cians). In none of these cases did the Board use sepa-
rate voting groups for each employer's employees.Had NESTU not obtained voluntary recognition butinstead used its authorization cards to petition for an
election in the existing multiemployer unit, the Board
properly would have proceeded with an election in that
unit.11Under well-established Board practice, hadNESTU won such an election in the multiemployer
unit, Comtel's employees would be included even if all
of them had voted against union representation.12I seeno reason the result should be different because
NESTU was voluntarily recognized rather than cer-
tified.In relying on the fact that NESTU did not representa majority of Comtel's employees, my colleagues mis-
takenly apply the merger doctrine.13The merger doc-trine is inapplicable. This case involves the initial 9(a)recognition of NESTU as the representative of all em-
ployees in the multiemployer unit, not the merger of
Comtel's employees into the multiemployer unit. Thus,
it is the majority status in the unit as a whole that
properly governs. In contrast, the merger doctrine in-volves the addition of a previously unrepresented
group to an existing unit.14By applying the merger doctrine to what is in factan initial 9(a) recognition, the majority severely under-
mines the viability of multiemployer units in the con-
struction industry. The majority's imposition of the
merger doctrine on initial organization of multiem-
ployer units effectively overturns 50 years of prece-
dent. Such units have a long history, have been upheld
by the Board and the Supreme Court, and have not
been rejected by Congress. Contrary to my colleagues,
I believe multiemployer units continue to play a vital
role in industrial relations. Thus, I am reluctant to, and
would not, overturn longstanding and well-supported
precedent.In accord with the above, I would find that, becauseComtel was part of the multiemployer group at the
time of the Association's initial 9(a) recognition of
NESTU as representative of all the employees in the
multiemployer unit, Comtel's employees are properly
included in the multiemployer unit. As the collective-
bargaining agreement between the Association and
NESTU covers Comtel's employees as part of the unit,
I would find, in accord with the Regional Director, that
the agreement is a bar to the petition herein. Accord-
ingly, I would dismiss the petition.15